internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-101790-00 date date company sub a sub b sub c corp x corp z trust m trust n state properties types statute statute a b c d e plr-101790-00 f g h i j k dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence requesting rulings on the proper treatment under sec_1362 of the internal_revenue_code of rental income from the properties the proper owner under sec_1361 of company stock held in usufruct and the effect of the early termination provision in trust m’s governing instrument the provision on the ability of trust m to qualify under sec_1361 as a qualified_subchapter_s_trust qsst company represents the following facts company an s_corporation is engaged in the real_estate rental business through of its wholly-owned subsidiaries sub a and sub b it receives from this business several types of rental income types it intends to elect under sec_1361 to treat sub a and sub b as qualified subchapter_s subsidiaries qsubs company owns and manages substantial interests in approximately a acres of land in state it owns properties equally with corp x an unrelated corporation sub b owns property equally with corp z an unrelated corporation it manages daily the land use agreements and associates activities of approximately b surface tenants and manages routinely the leases and associated surface activities of an ever- changing number of oil_and_gas leases there are c persons engaged in a wide variety of land management activities necessary to generate company’s rental income d are employed by company and e by sub a one of these persons performs significant services for company but is employed by sub c for which a qsub election will not be made the company received or accrued approximately f in rents and paid_or_incurred plr-101790-00 approximately g in relevant expenses on the properties for h the comparable figures for i are j and k company expects that the services and costs detailed in its ruling_request will in the aggregate approximate the operations of company’s integrated real_estate rental business in future years except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation trust m owns among other assets a usufructuary interest in company stock trust n the principal beneficiary of trust m holds the naked ownership_interest in the company stock subject_to the usufruct the usufructuary interest terminates at the death of the income_beneficiary of trust m sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in plr-101790-00 effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual a usufruct under state law is defined as a real right of limited duration on the property of another statute the usufructuary has the right to possess the property subject_to the usufruct and to derive the utility profits and advantages that the property produces statute the usufructuary is bound to deliver the property subject_to the usufruct to the naked owner at the termination of the usufruct statute in revrul_64_249 1964_2_cb_332 the taxpayer and her husband owned as community_property all of the stock of a small_business_corporation upon his death the husband bequeathed his shares of stock in the corporation to his children with a usufruct for life to the taxpayer the taxpayer was considered neither a guardian nor a trustee for the benefit of her children but rather held her interest as usufructuary for her own benefit revrul_64_249 provided that the relationship between the children and the taxpayer was roughly comparable to the relationship between remainderman and life_tenant in a common_law_state as a result the usufructuary the taxpayer had the income_interest and was required to include in her gross_income the dividends_paid with respect to the stock revrul_64_249 held that a usufructary under louisiana law is considered to be a shareholder of a small_business_corporation because the taxpayer in revrul_64_249 acquired one-half of the community_property at the death of her spouse and one-half as usufructuary she was regarded as the only shareholder of the small_business_corporation trust m will terminate at the later of the expiration of years from the settlor’s death or the death of the income_beneficiary in addition trust m will terminate at any time its existence jeopardizes company’s current status under the bank_holding_company act of as amended in the early termination provision the income_interest will terminate at the earlier of the termination of trust m or the income beneficiary’s death at the time trust m was formed company was a significant shareholder in a national bank company has since divested itself of this bank stock trust m currently owns no interest in a bank or a bank_holding_company company represents that neither it nor trust m will ever be subject_to the bank_holding_company act and that it is now impossible for trust m’s existence to jeopardize company’s status under the act making the early termination provision of the trust instrument effectively inoperable plr-101790-00 according to sec_1361 an s_corporation can have as a shareholder no trust other than one described in sec_1361 sec_1361 provides that a qsst with respect to which a beneficiary makes an election under paragraph sec_1361 shall be treated as a_trust described in sec_1361 sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a trust- a the terms of which require that- i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states regarding sec_1361 the trust instrument of trust m provides for early termination in the event that the existence of the trust threatens the status of company under the bank_holding_company act however company represents that this trust provision will never be operative based solely on the facts as represented by company in this ruling_request we conclude that- the rents company receives from the properties are not passive_investment_income under sec_1362 trust m as usufructuary is treated as the owner of the company stock subject_to usufruct for purposes of sec_1361 and plr-101790-00 the early termination provision in the trust agreement for trust m will not preclude trust m from qualifying as a qsst under sec_1361 except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically no opinion is expressed on whether company is eligible to be an s_corporation on whether subs a and b are eligible to be qsubs or on whether trust m is eligible to be a qsst further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely joni larson acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
